DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the language “The present invention relates to” and “The present invention further relates to” should be avoided. The language should be deleted. Please make sure if language is deleted to capitalize the first word in the sentence.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 2 and 13 are objected to because of the following informalities:
In claim 2, the terms “as set forth in claim 1” should be recited as “according to claim 1”.  
In claim 13, the added limitations after Formula I are unclear. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 13, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 recite “respectively obtainable from polymerisation”.  Claim 9 recites “respectively obtainable from carry out the method”. Claim 6 recites “preferably the conductive layers are respectively arranged on a passivation layer”. However, the term “respectively” is relative terminology.  The term “respectively” in claims 1, 9 and 18 is a relative term which renders the claim indefinite. The term “respectively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of 
Claims 2, 3 and 13 recite “branched alkyl or alkoxy having 1 to 15 carbon atoms or branched alkenyl having 2 to 15 carbon atoms…” However, 1 or 2 C atoms cannot be branched as recited in the claim.  The claims as written are indefinite and unclear. Appropriate correction is required. 
Claim 6 recites “preferably the conductive layers are respectively arranged on a passivation layer, more preferably arranged between passivation layers,” The terms, “preferably and more preferably” are indefinite, unclear and vague.  Applicants have failed to address the claims to particularly point out and distinctly claim the invention. The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what applicants’ regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability. The claim includes both a broad and narrower definition, which renders the claim indefinite.
Claims 2-11 depends on claim 1 and Claim 20 depends on claim 13; therefore, the claims are also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/770,181 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending application ‘181 have claims drawn to a window element ( claim 17 of copending application ‘181) which is operable in and electrically switchable between an optically transparent state and a scattering state ( claim 14 of copending application ‘181) and which comprises a switching layer ( claim 13 of copending application ‘181) contain a material which comprises a liquid crystalline medium ( claim 1)  comprising one or more mesogenic compounds and one or more chiral compounds, which the liquid crystalline medium has a clearing point of 80°C or more encompassing the copending application ‘181 range of 98°C or more ( claim 3 of copending application ‘181), and a polymeric component comprising one or more polymeric structure, wherein the polymeric structure is contained in the material in an amount, based on the overall contents of the material, of 5% by weight or less (claims 11-12 of copending application ‘181).
Examiner notes claims recite product by process language, “obtained by or respectively obtainable from polymerisation” and “obtained by or respectively obtainable from carry out the method”. Neither method nor polymerisation are a positive recitation in the claims.
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Duan Y et al. CN 104016830 A).
Regarding claims 16 and 17, Wang et al. teach a liquid-crystalline medium (see abstract, claims and examples) comprising the following compounds 
    PNG
    media_image1.png
    137
    513
    media_image1.png
    Greyscale
[0200]. 

Claim(s) 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Junge et al. (US 2015/0299577 A1).
Regarding claims 16 and 17, Junge et al. teach a liquid-crystalline medium (see abstract, claims and example M-9: 
    PNG
    media_image2.png
    229
    177
    media_image2.png
    Greyscale
 on page 31) comprising the following compounds: CPU-5-F: 
    PNG
    media_image3.png
    108
    279
    media_image3.png
    Greyscale
 and CPU-7-F: 
    PNG
    media_image4.png
    90
    263
    media_image4.png
    Greyscale
.
Claim(s) 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyairi et al. (US 6,497,929 B1).
Regarding claims 16 and 17, Miyairi et al. teach a liquid-crystalline medium (see abstract, claims, Table 1 in column 21 and example 14: 
    PNG
    media_image5.png
    314
    319
    media_image5.png
    Greyscale
) comprising the following compounds: 5-HBB (F, F)-F and 7-HBB (F, F)-F. 
Claim(s) 1-14 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Beltran et al. (Chen et al. WO 2017/041872 A1)
Regarding claims 1-14 and 18-20, Beltran et al. teach a window element comprising a light modulation element (page 7, lines 26-28), which comprises a pair of opposing transparent substrates that are provided with an electrode structure provided on the inner surface of each substrate and a liquid crystalline medium comprising one or more components (page 1, lines 3-6, abstract, claims and examples). More specifically, Example 1 discloses a light modulation element comprising a material which comprises: - a liquid-crystalline medium D-0 with a clearing point of 90.2°C, Δε = 6.46, Δn = 0.1877 positive dielectric anisotropy and an optical anisotropy of 0.1877 comprising:
-at least 15% by weight of mesogenic compounds of formula I (CPY-n-O2, PYP-2-m;
- mesogenic compounds of formula III (CP-3-Om);
-1 or more (page 28, lines 33-35); and 
- 0.3% by weight of RM particles (polymeric component) comprising polymerisable mesogenic compounds: 

    PNG
    media_image6.png
    179
    378
    media_image6.png
    Greyscale

-photoinitiators: Irgacure 369 and Irganox 1076.
The above liquid crystal composition is filled into a cell. Starting from the transparent planar state an electric field of 50 V (=V1) and 60 Hz is applied to the test cell in order to switch the cell from planar state to the stable opaque focal conic state. Beltran recognize that the applied electric field induces a homeotropic alignment (page 5, lines 10-18 & page 18-25-35). Then an electric field of 40 V (=V2) and 50 kHz is applied to the test cell to switch the cell from opaque focal conic state to stable planer state (see page 78, lines 30-35).
It is noted that Beltran et al. do not explicitly teach the medium exhibits a pitch of 0.55 µm or more as instantly claimed. However, the medium disclosed by Beltran et al. and the instant claims are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).

Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Examiner notes the instant claims recite optional limitations, which are not given patentable weight. The claim language is not required in the product or method of the instant claims.
Claim(s) 12-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. (WO 2010/022891 A1)
Regarding claims 12-14 and 18-20, Kim et al. teach a modulation material comprising a liquid crystalline medium comprising one or more components (, abstract, claims and examples). The medium has positive dielectric, nematic media, comprising one or more dielectrically positive composition and one or more dielectrically neutral compounds, one or more chiral dopants that encapsulated in a polymer matrix (claims). More specifically, Example 3 discloses a light-crystalline medium comprising:
-28% of compounds corresponding to instant formula I: PGU-5-N 12%, PGP-2-2V 11% and CPGP-4-3 5%;
- compounds corresponding to instant formula III: CP-3-O1 8%;

- 1% of a polymerizable compound RM1: 
    PNG
    media_image7.png
    82
    254
    media_image7.png
    Greyscale
.
It is noted that Kim et al. do not explicitly teach the medium exhibits a pitch of 0.55 µm or more as instantly claimed. However, the medium disclosed by Kim et al. and the instant claims are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
Examiner notes claims recite product by process language, “obtained by or respectively obtainable from polymerisation”. The polymerisation is not a positive recitation in the claims.
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Examiner notes the instant claims recite optional limitations, which are not given patentable weight. The claim language is not required in the product or method of the instant claims.
Claim(s) 1, 2, 5, 9-13, 15, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Junge et al. (US 2013/0208227 A1)

More specifically, example 1 discloses a liquid -crystal medium comprising: - 25% of compounds corresponding to current formula I: PGU-2-F 7%, PGU-3-F 9%, PGU-5-F 9% - compounds corresponding to current formula II: CGU-2-F 8%, CGU-3-F 8%, CGU-5-F 8%, CPU-3-F 14%, CPU-5-F 11%, CPG-3-F 8%, CPG-5-F 6%, CPP-3-2 4% 
Example 2 discloses a liquid -crystal medium comprising: - 25% of compounds corresponding to current formula I: PGU-2-F 7%, PGU-3-F 9%, PGU-5-F 9% - compounds corresponding to current formula II and Ill: CGU-2-F 8%, CGU-3-F 10%, CGU-5-F 8%, CPU-2-F 8%, CPU-3-F 14%, CPU-5-F 11%, CP-5-3 10% Table E lists chiral dopants, especially R-5011/S-5011, which are used in the liquid crystal media according to Junge. 
Junge teaches the element may include polymeric material in the form of discrete compartments [0190-0197].

It is noted that Junge does not explicitly teach the medium exhibits a pitch of 0.55 µm or more as instantly claimed. However, the medium disclosed by Junge and the instant claims are the same. 
A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
Examiner notes claims recite product by process language, “obtained by or respectively obtainable from polymerisation”. The polymerisation is not a positive recitation in the claims.
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Examiner notes the instant claims recite optional limitations, which are not given patentable weight. The claim language is not required in the product or method of the instant claims.

Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Goto et al. (US 2013/0277609 A1) disclose a liquid crystalline medium comprising a polymerisable compound having four group that can be polymerized by light or heat and meeting the limitation of formula I as instantly claimed (see claims and example 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CHANCEITY N ROBINSON/            Primary Examiner, Art Unit 1722